Citation Nr: 1643667	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss and right perforated ear drum prior to December 16, 2013.

2.  Entitlement to an increased disability rating in excess of 20 percent for bilateral hearing loss and right perforated ear drum from December 16, 2013. 

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for sinusitis.

5.  Whether new and material evidence was received to reopen a claim for service connection for spondylolisthesis, L5-S1, post-operative effusion (also claimed as degenerative arthritis of the spine).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 through March 1971 and from May to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the October 2009 rating decision, the RO granted service connection for the residuals of bilateral hearing loss and right perforated ear drum, effective August 27, 2007.  An initial non-compensable disability rating was assigned.  

During development of the appeal, the RO granted a higher 20 percent disability rating for bilateral hearing loss and right perforated ear drum, effective from December 16, 2013.  Notwithstanding that partial grant, the Veteran and his representative have indicated their intention to continue the appeal.  Hence, the Veteran is presumed to be seeking the maximum allowable benefit in relation to his hearing loss and right perforated ear drum disability.  The Board therefore retains appellate jurisdiction.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the June 2014 rating decision, the RO denied the Veteran's original claims for service connection for Hepatitis C and sinusitis, and the petition to reopen his claim for service connection for spondylolisthesis, L5-S1, post-operative effusion (also claimed as degenerative arthritis of the spine).  The Veteran filed a February 2015 notice of disagreement (NOD) with regard to these issues.

This appeal initially included issues concerning the Veteran's entitlement to an initial disability rating in excess of 30 percent for a peripheral vestibular disorder; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The record shows that the Veteran filed a timely NOD as to those issues in July 2014.  A Statement of the Case (SOC) was issued in August 2015.  He did not, however, subsequently perfect his appeal as to those issues by filing a substantive appeal.  Accordingly, those issues are not in appellate status.

In the February 2015 NOD, the Veteran appears to be raising a claim for service connection for otitis externa.  The issue of the Veteran's entitlement to service connection for lichen planus has been raised by the record in an August 2016 statement.  However, neither claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for Hepatitis C and sinusitis and his petition to reopen a claim for service connection for spondylolisthesis, L5-S1, post-operative effusion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 27, 2013, the Veteran's bilateral hearing loss was, at worst, productive of Level III hearing loss in both ears which caused the Veteran difficulty understanding speech spoken at normal volumes and from distances of more than six feet away.

2.  From February 27, 2013 through July 24, 2013, the Veteran's bilateral hearing loss was productive of Level IV hearing loss in both ears which caused the Veteran difficulty understanding speech and watching television or listening to the radio at normal volumes.
3.  Since July 25, 2013, the Veteran's bilateral hearing loss has been, at worst, productive of Level V hearing loss in his right ear and Level VI hearing loss in his left ear which has caused the Veteran ongoing difficulty understanding speech amidst background noise and watching television or listening to the radio at normal volumes.


CONCLUSIONS OF LAW

1.  Prior to February 27, 2013, the criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).

2.  From February 27, 2013 through July 24, 2013, the criteria for a 10 percent disability rating, and no higher, for bilateral hearing loss are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).

3.  From July 25, 2013, the criteria for a 20 percent disability rating, and no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A May 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for a hearing loss disability.  As the issues on appeal stem from the RO's grant of service connection and assigned initial disability ratings, the notice given in the May 2008 letter would also apply to the "downstream" issues on appeal.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's statements, VA treatment records, identified and relevant private treatment records, and Social Security records are associated with the record.  The Veteran was afforded VA audiological examinations in February 2009, January 2011, and December 2013.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's hearing loss and right perforated ear drum, and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  During subsequent VA treatment in January 2015, treating VA medical staff noted that the Veteran's hearing loss was stable.  Indeed, there is no indication in the record that the severity of the Veteran's hearing loss has changed or worsened since the December 2013 VA examination.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings for Bilateral Hearing Loss and
Right Ear Drum Perforation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities rated under DC 6201 must be rated based on associated hearing impairment.  In cases where the issue is one concerning the disability rating to be assigned for a hearing loss disability, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

In rating hearing loss disabilities, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
§ 4.85(b) (2015).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
§ 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85(h); 4.86.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII (2015).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e) (2015).

Where there is a question as to which of two ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

	A.  Prior to December 16, 2013

Service connection for the Veteran's bilateral hearing loss and perforated right ear drum associated with chronic suppurative otitis media was granted, effective August 27, 2007.  A non-compensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6201.  The Veteran asserts entitlement to a compensable initial disability rating.

Turning to the evidence relevant to the appeal period at issue, the evidence shows that the Veteran has been evaluated privately and during VA treatment for reported hearing loss.  Private audiological testing conducted in May 2008 by Dr. C. R. showed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
55
LEFT
35
45
65
75
  
Based on the above data, the average pure tones from the May 2008 test were 45 decibels in the Veteran's right ear and 55 decibels in his left ear.  Although the Veteran's speech recognition abilities were tested, such tests were not conducted via Maryland CNC test.  Accordingly, the information contained in the May 2008 record are not susceptible to application of the process for determining the extent of the Veteran's disability, as described above.

The Veteran underwent a VA examination of his hearing loss in February 2009.  At that time, the Veteran did not report any functional impairment associated with his hearing loss.  Audiometric tests conducted at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
50
55
LEFT
30
50
65
75
  
The foregoing audiometric data corresponds to pure tone averages of 48 decibels in the Veteran's right ear and 55 decibels in his left ear.  Speech recognition tests, which were conducted via Maryland CNC test, indicated speech recognition abilities of 94 percent in the Veteran's right ear and 96 percent in his left ear.  Application of Table VI to the foregoing pure tone averages and speech recognition scores reveals Level I hearing loss in both of the Veteran's ears.  Under Table VII, those Roman numerical designations equate to a non-compensable disability rating.

Records for subsequent VA treatment received by the Veteran reflect ongoing complaints of hearing loss and that the Veteran was issued hearing aids.  A May 2009 VA treatment record notes that the Veteran was complaining that his hearing loss was continuing to deteriorate.  He indicated that his hearing loss was worse in his right ear and that when he was talking on the telephone, he was required to place the telephone receiver on his left ear.

Audiometric tests conducted during VA treatment in February 2010 revealed the following pure tones:


HERTZ



1000
2000
3000
4000
RIGHT
60
40
55
60
LEFT
45
50
85
85
  
Demonstrated pure tone averages were 54 decibels in the Veteran's right ear and 66 decibels in his left ear.  Speech recognition tests, conducted via Maryland CNC test, indicated speech recognition abilities of 84 percent in the Veteran's right ear and 88 percent in his left ear.  Under Table VI, the February 2010 audiometric tests show Level II hearing loss in the Veteran's right ear and Level III hearing loss in his left ear.  Those Roman numerical designations equate to a non-compensable disability rating.

In February 2010, the Veteran underwent a medical examination, conducted by Dr. V. C. as part of his application for Social Security disability benefits.  During the examination, the Veteran reported that he was able to hear voices that are spoken more loudly than normal, but was unable to hear normally spoken voices from six feet away.

Records for VA treatment received by the Veteran in March 2010 show that the Veteran was issued hearing aids at that time.  Audiometric testing was not conducted.

During a January 2011 VA examination, the Veteran reported that his hearing loss had generally worsened in his right ear.  Audiometric tests conducted at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
60
65
LEFT
35
55
80
80

The average pure tones shown during the January 2011 examination were 59 decibels in the Veteran's right ear and 63 decibels in his left ear.  Demonstrated speech recognition abilities, measured again via Maryland CNC test, were 85 percent in the Veteran's right ear and 90 percent in his left ear.  Under Table VI, the January 2011 audiometric findings correspond to Level III hearing loss in both of the Veteran's ears.  Those Roman numerical designations again equate to a non-compensable disability rating under Table VII.

Audiometric tests conducted during private treatment in June 2012 at Ear, Nose & Throat Institute of Southern Illinois revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
65
55
65
75
LEFT
35
50
80
85

Based on the above data, the average pure tones were 65 decibels in the Veteran's right ear and 63 decibels in his left ear.  The Veteran's speech recognition ability was tested; however, tests were not conducted via Maryland CNC test, as mandated by the regulations.  Accordingly, the results from the private June 2012 audiological examination do not assist the Board in evaluating the Veteran's hearing loss disability.

The Veteran reported that hearing in his left ear had declined during VA treatment in February 2013.  Repeat audiometric tests conducted at that time showed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
65
50
65
70
LEFT
50
60
85
90

Pure tone averages from the foregoing data are 63 decibels in the Veteran's right ear and 71 decibels in his left ear.  Speech recognition tests revealed speech recognition abilities of 76 percent in both of the Veteran's ears.  Under Table VI, the findings during the February 2013 VA treatment correspond to Level IV hearing loss in both of the Veteran's ears.  Those Roman numerical designations equate to a 10 percent disability rating under Table VII.

In an April 2013 statement, the Veteran's spouse reported that the Veteran was watching television and listening to the radio with the volume turned higher than normal.  She stated also that she was required to scream at the Veteran in order to get his attention.

In July 2013, the Veteran underwent private audiometric tests at Slucare Audiology.  Again, it is unclear as to whether speech recognition tests were conducted via Maryland CNC test.  The Board notes, however, that audiometric tests did reveal audiometric pure tones that meet the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86:



HERTZ



1000
2000
3000
4000
RIGHT
70
60
70
70
LEFT
55
60
95
85

Based on the above pure tone data, the average pure tones shown during the July 2013 private test were 68 decibels in the Veteran's right ear and 74 decibels in his left ear.  Where the pure tone results do show the existence of an exceptional pattern of hearing impairment, the Board will determine the Roman numerical designations for the Veteran's hearing impairment via application of Table VIA.  Doing so here reveals Level V hearing loss in the Veteran's right ear and Level VI hearing loss in the Veteran's left ear.  The hearing loss shown during the July 2013 private tests correlates to a 20 percent disability rating under Table VII.

In September 2013, the Veteran received private treatment from Dr. L. B.  At that time, he reported that he had attempted to work recently at a retail position, but found that he was unable to function in that occupational setting because of sound sensitivity.
The Board emphasizes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand establishes that the Veteran is not entitled to an initial compensable disability rating for the Veteran's hearing loss and right perforated ear drum prior to February 27, 2013; however, is entitled to a 10 percent disability rating effective from that date, based upon the audiometric findings noted during the February 2013 VA treatment outlined above.  Also, the Veteran is entitled to a 20 percent disability rating from July 25, 2013, based upon the private audiometry findings noted during testing at Slucare Audiology.

	B.  From December 16, 2013

The Veteran was awarded a 20 percent disability rating for bilateral hearing loss and right perforated ear drum, effective from December 16, 2013, pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6201.  The Veteran asserts entitlement to a higher disability rating.

During a VA examination in December 2013, the findings from which served as the RO's basis for awarding a higher 20 percent disability rating, the Veteran reported worsening hearing loss that continued to cause him difficulty in hearing conversation in the midst of background noise.  Audiometric tests revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
80
LEFT
55
65
85
90

The average pure tones shown during the audiometric tests were 66 decibels in the Veteran's right ear and 74 decibels in his left ear.  Speech recognition tests, conducted via Maryland CNC test, indicated speech recognition abilities of 88 percent in both ears.  The examiner opined that the Veteran's hearing loss would not prevent him from performing tasks associated with his ordinary occupation as a meat cutter.
Under Table VI, the pure tones and speech recognition abilities shown during the December 2013 VA examination correspond to Level III hearing loss in both of the Veteran's ears.  The Board notes that, again, the pure tones shown during the VA examination correspond to an exceptional pattern of hearing loss.  Under Table VIA, the hearing loss shown during the December 2013 VA examination corresponds to Level V hearing loss in the Veteran's right ear and Level VI hearing loss in his left ear.  Where application of Table VIA results in higher Roman numerical designations for each of the Veteran's ears, and is therefore more advantageous to the Veteran for rating purposes, the Board accepts the results from application of Table VIA.  Under Table VII, Level VI hearing loss in the Veteran's left ear and Level V hearing loss in his right ear correlates to a 20 percent disability rating.

Based on the evidence, the criteria for a disability rating higher than 20 percent for the Veteran's bilateral hearing loss and perforated right ear drum are not met for the appeal period from December 16, 2013.  The Board is cognizant of the Veteran's reported difficulties in understanding speech amidst background noise.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for a disability rating higher than 20 percent simply are not met for the period at issue.

	C.  Other Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech, watching television, and listening to the radio at a normal volume.  Indeed, the VA examinations conducted in February 2009 and January 2011 note the Veteran's continued hearing difficulty.  The December 2013 VA examination notes the Veteran's ongoing difficulty in understanding speech amidst background noise.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) for any part of the appeal period.

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss and right perforated ear drum disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Given the same, the Board finds that the difficulties caused by the Veteran's disability are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule, and the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for any part of the appeal period being considered.

	D.  Conclusions

Overall, the Veteran is not entitled to a compensable disability rating for bilateral hearing loss and perforated right ear drum prior to February 27, 2013.  The Veteran is entitled to a 10 percent disability rating from February 27, 2013, and a 20 percent disability rating, and no higher, from July 25, 2013.  To that extent, this appeal is granted.


ORDER

An initial compensable disability rating for bilateral hearing loss and right perforated ear drum prior to February 27, 2013 is denied.

From February 27, 2013, a 10 percent disability rating for bilateral hearing loss and right perforated ear drum is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

From July 25, 2013, a 20 percent disability rating for bilateral hearing loss and right perforated ear drum is granted, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

Concerning the issues of the Veteran's entitlement to service connection for Hepatitis C and sinusitis, and whether new and material evidence was received to reopen a claim for service connection for spondylolisthesis, L5-S1, post-operative effusion, those claims were denied in a June 2014 rating decision.  A timely NOD as to those issues was received from the Veteran in February 2015.  However, the Veteran has yet to be provided a SOC that addresses those issues.  The AOJ should provide the Veteran with a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC for the Veteran's claims for service connection for Hepatitis C and sinusitis, and his petition to reopen a claim for service connection for spondylolisthesis, L5-S1, post-operative effusion (also claimed as degenerative arthritis of the spine).  The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning the above issues.  38 C.F.R. § 20.302(b) (2015).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


